[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 5323
The plaintiffs have appealed the defendant City of New London's assessment of taxes on the property of the plaintiff for the list of October 1, 1991 and thereafter.
The parties have agreed that the only issue in dispute was whether the property should be valued using the fair market value of the property as of 1988 or the fair market value as of October 1, 1991 when the property was developed. The date of the City's tax (10) year revaluation was 10/1/88.
The issue is whether comparable sales in 1988 should determine a value of new construction first appearing on the 10/1/91 Grand List or whether the rental income approach applies to the assessment of the property for the assessment year 10/1/91.
Thus the court must decide whether or not the fair market value should be based upon valuation as of 1988 or 1991, when the property was constructed.
The court finds that the valuation for property for any assessment list must be established by going back to the last 10 year valuation.
In the case of Newberry Commons Limited Partnership v.Stamford, 226 Conn. 92 (1993) the Supreme Court held that the trial court must determine the value as of the last revaluation of real property in the municipality. In this case that was 10/1/88. The facts stipulated to by the parties in this case were as to certain values as of 10/1/88 and 10/1/91 and 10/1/92. The parties agreed that should the court decide that 1988 is the correct valuation date, this case will be withdrawn.
Based upon the Newberry Commons case, supra, the court must find the assessed valuation date to be 10/1/88.
Hurley, J. CT Page 5324